                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI

Sharon Martin, individually and on              )
Behalf of all others similarly situated in      )
Missouri,                                       )
                                                )
           Plaintiffs,                          ) Case No.: 4:20-cv-415
                                                )
v.                                              )
                                                )
Jimmy John’s, LLC and                           )
Jimmy John’s Franchise, LLC                     )
                                                )
           Defendants.                          )


                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332(d), 1441, 1446, 1453, Defendants Jimmy John’s, LLC (“JJ

LLC”) and Jimmy John’s Franchise, LLC (“JJF”) (collectively, “Defendants”) hereby remove

this action from the Circuit Court of Jackson County, Missouri (“State Court”) to the United

States District Court for the Western District of Missouri. As grounds for removal, Defendants

state as follows:1

                                  FACTUAL BACKGROUND

       1.       On January 4, 2020, Plaintiff Sharon Martin filed a putative class-action petition

(hereinafter “Petition”) in State Court, Case No. 2016-CV00408, against Defendants. The

Petition alleges three counts against Defendants: (1) violation of the Missouri Merchandising

Practices Act (“MMPA”), Mo. Rev. Stat. § 407.020; (2) negligent misrepresentation; and

(3) unjust enrichment.

       2.       A Notice of Removal must be filed “within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim

       1
         Pursuant to the United States District Court for the Western District of Missouri Local
Rule 3.1, Defendants attach their Civil Cover Sheet hereto as Exhibit 1.
                                                1

            Case 4:20-cv-00415-RK Document 1 Filed 05/27/20 Page 1 of 14
for relief.” 28 U.S.C. § 1446(b)(1); see also Murphy Bros. v. Michetti Pipe Stringing, 526 U.S.

344, 350 (1999) (concluding that a “courtesy copy” of the file-stamped complaint, which was

faxed from Plaintiff’s counsel to Defendant, was insufficient to trigger 30-day period for

purposes of § 1446); Dominick v. Midwestern Indem. Co., No. 14-5103, 2014 WL 12601512, at

*4 (W.D. Mo. Oct. 2, 2014) (concluding that the 30-day period for purposes of § 1446

commences on the “date Defendant was formally served with process,” not on the date of receipt

of courtesy copy through email). Here, Plaintiff sent Defendants’ registered agent a copy of the

Summons and the Petition by certified mail on May 20, 2020, which Defendants’ registered

agent received on May 26, 2020. See Mo. Rev. Stat. § 506.150.4 (allowing for service of the

Summons and the Petition to be effectuated through first-class mail upon return of a notice of

acknowledgement within 30 days after mailing); Mo. R. Civ. P. 54.16 (same). A true and

accurate copy of the Summons and the Petition are attached hereto as Exhibit 2. Although there

is conflicting authority as to whether the date of receipt of the Summons and Petition through the

mail, on the one hand, or the date of execution of acknowledgement following receipt of the

Summons and the Petition through the mail, on the other, triggers the 30-day clock for purposes

of § 1446(b)(1), this Notice is filed within 30 days of receipt of the Summons and Petition, and

thus, under either interpretation, this Notice of Removal is timely. Compare Bugg v. Wash.

Mutual Bank, No. 06-4196, 2006 WL 8438327, at *1–2 (W.D. Mo. Oct. 24, 2006) (stating that

the receipt of the summons and the petition followed by return of the notice of acknowledgement

triggers the 30-day clock for § 1446(b)), with Quinlan v. Party City Corp., No. 19-CV-163, 2019

WL 1586561, at *2 (E.D. Mo. Apr. 12, 2019) (stating that the receipt of the summons and the

petition by mail, without more, triggers the 30-day clock for § 1446(b)).




                                                2

          Case 4:20-cv-00415-RK Document 1 Filed 05/27/20 Page 2 of 14
                                             VENUE

       3.      Venue is proper in this Court because the Western District of Missouri, Western

Division, is “the district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a).

                                        JURISDICTION

       4.      The Class Action Fairness Act (“CAFA”) gives federal courts jurisdiction over

“class actions”2 where (1) “any member of a class of plaintiffs is a citizen of a State different

from any defendant”; (2) “the number of members of all proposed plaintiff classes in the

aggregate is [more] than 100”; and (3) “the matter in controversy exceeds the sum or value of $5

[million], exclusive of interest and costs.” 28 U.S.C. § 1332(d)(1), (2)(A), (5)(B); see also

Dammann v. Progressive Direct Ins. Co., 856 F.3d 580, 583 (8th Cir. 2017). All of these

requirements are satisfied in the present case, and it is, therefore, removable under 28 U.S.C.

§ 1453(b).

                                    MINIMAL DIVERSITY

       5.      Under CAFA, this Court has original subject-matter jurisdiction “if any member

of a class of plaintiffs is a citizen of a State different from any defendant.”         28 U.S.C.

§ 1332(d)(2)(A). That requirement is met here.

       6.      Plaintiff alleges in the Petition that she is a Missouri resident. Exh. 2, ¶ 5.

Plaintiff also alleges that she seeks to represent a class of “persons in Missouri who purchased”



       2
         This action falls within CAFA’s definition of “class action.” 28 U.S.C. § 1332(d)(1)(B)
(defining “class action” as “any civil action filed under Rule 23 of the Federal Rules of Civil
Procedure or similar State statute or rule of judicial procedure authorizing an action to be
brought by 1 or more representative persons as a class action”). In her Petition, Plaintiff alleges
she filed this action under Missouri Rule of Civil Procedure 52.08, see Exh. 2, ¶ 24; and Rule
52.08 is the state analog to Federal Rule of Civil Procedure 23. See Mo. R. Civ. P. 52.08
committee notes (“Rule 52.08 is essentially identical to Rule 23, Fed.R.Civ.P.”).
                                                3

            Case 4:20-cv-00415-RK Document 1 Filed 05/27/20 Page 3 of 14
Jimmy John’s Triple Chocolate Chunk Cookies (“Chocolate Chunk”) and/or Jimmy John’s

Raisin Oatmeal Cookies (“Raisin Oatmeal”) from Defendants. See id. at ¶ 24.

       7.      Plaintiff alleges in the Petition that Defendants are Delaware limited liability

companies with their principal places of business in Illinois. Id. at ¶ 6.

       8.      Both Defendants are limited liability companies. As a general rule, a limited

liability company’s citizenship depends on the citizenship of its members. Jet Midwest Int’l Co.

v. Jet Midwest Grp., LLC, 932 F.3d 1102, 1104 (8th Cir. 2019). Where a member of a limited

liability company is itself a limited liability company, facts concerning the underlying member

must also “be alleged in accordance with the rules applicable to each such type of entity, through

however many layers of ownership there may be” until one reaches only individuals or

corporations. OHM Hotel Grp., LLC v. Dewberry Consultants, LLC, No. 15-1541, 2015 WL

5920663, at *1 (E.D. Mo. Oct. 9, 2015); see also Heckemeyer v. NRT Mo., LLC, No. 12-1532,

2013 WL 2250429, at *1–2 (E.D. Mo. May 22, 2013) (following allegations of members of

limited liability company through “layers of membership” until reaching corporation).

       9.      As set forth in the Affidavit of Jeffrey Vaughan (“Vaughan Affidavit”), JJF is a

direct, wholly owned subsidiary of JJBC, LLC. Exh. 3, ¶ 2(a). JJBC, LLC, in turn, is a direct,

wholly owned subsidiary of JJ LLC. Id. at ¶ 2(b). Next, JJ LLC is a direct, wholly owned

subsidiary of Jimmy John’s Holding Company, LLC. Id. at ¶ 2(c). And finally, Jimmy John’s

Holding Company, LLC is a direct, wholly owned subsidiary of IRB Holding Corporation. Id. at

¶ 2(d). A true and accurate copy of the Vaughan affidavit is attached hereto as Exhibit 3.



                                                                 Jimmy John's
                                                                                   IRB Holding
      JJF                JJBC, LLC             JJ LLC               Holding
                                                                                   Corporation
                                                                 Company, LLC




                                                  4

            Case 4:20-cv-00415-RK Document 1 Filed 05/27/20 Page 4 of 14
       10.     JJF is a Delaware limited liability company with its principal place of business in

Illinois. Id. at ¶ 2(a). JJBC, LLC is a Delaware limited liability company with its principal place

of business in Illinois. Id. at ¶ 2(b). JJ LLC is a Delaware limited liability company with its

principal place of business in Illinois. Id. at ¶ 2(c). Jimmy John’s Holding Company, LLC is a

Delaware limited liability company with its principal place of business in Georgia. Id. at ¶ 2(d).

IRB Holding Corporation is a Delaware corporation with its principal place of business in

Georgia. Id. at ¶ 2(e); see also 28 U.S.C. § 1332(c)(1) (stating a corporation is citizen of “every

State and foreign state by which it has been incorporated and of the State or foreign state where it

has its principal place of business”).

       11.     Because IRB Holding Corp. is, for diversity purposes, a citizen of Delaware and

Georgia (see Exh. 3, ¶ 2(e)), JJF and JJ LLC are also citizens of Delaware and Georgia. See Jet

Midwest Int’l Co., 932 F.3d at 1104 (“The citizenship of non-incorporated entities like limited

liability companies depends on the citizenship of their members.”). As a result, there is minimal

diversity between either JJF or JJ LLC, both citizens of Delaware and Georgia, on the one hand,

and Plaintiff, a citizen of Missouri, on the other. See 28 U.S.C. § 1332(d)(2)(A); see also

Grawitch v. Charter Commc’ns, Inc., 750 F.3d 956, 959 (8th Cir. 2014) (requiring “minimal (as

opposed to complete) diversity” for jurisdiction under CAFA, which means “any class member

and any defendant are citizens of different states” (emphasis added) (quoting Westerfeld v. Indep.

Processing, LLC, 621 F.3d 819, 822 (8th Cir. 2010)).

       12.     Alternatively, CAFA contains a citizenship rule for “unincorporated associations”

when assessing diversity.      See 28 U.S.C. § 1332(d)(10) (explaining that for purposes of

§ 1332(d) and § 1453, an “unincorporated association” is deemed to be a citizen of “the State

where it has its principal place of business and the State under whose laws it is organized.”).



                                                 5

           Case 4:20-cv-00415-RK Document 1 Filed 05/27/20 Page 5 of 14
Minimal diversity would be satisfied under this standard as well, as JJF and JJ LLC are both

incorporated in Delaware with their principal places of business in Illinois. Exh. 3, ¶¶ 2(a), (c);

see also Exh. 2, ¶ 6 (alleging the same).3

                     NUMBER OF MEMBERS OF PROPOSED CLASS

       13.      Under CAFA, this Court has original subject-matter jurisdiction if “the number of

members of all proposed plaintiff classes in the aggregate is [more] than 100.” 28 U.S.C.

§ 1332(d)(5).

       14.      This requirement may be shown on the face of the pleadings. See Brown v.

Mortg. Elec. Registration Sys., Inc., 738 F.3d 926, 932 (8th Cir. 2013) (determining the

numerosity requirement based on “the face of her Complaint at the time the action was

removed”). Here, Plaintiff seeks to represent “[a]ll persons in Missouri who purchased Jimmy’s

All Natural Raisin Oatmeal Cookies and/or Jimmy’s All Natural Triple Chocolate Chunk Cookie

in the five years preceding the filing of this Petition.” Exh. 2, ¶ 24. Plaintiff further asserts that

“[u]pon information and belief, the Class consists of thousands of purchasers.” Id. at ¶ 26. This

allegation is sufficient to satisfy this CAFA requirement.

       15.      Extrinsic evidence—which would be admissible for this purpose even if Plaintiff

had not admitted the 100-person threshold is met—also confirms that Plaintiff’s proposed class

would contain more than 100 members. As set forth in the Vaughan Affidavit, there were

1,982,524 transactions at Jimmy John’s restaurants in Missouri that included the sale of one or



       3
          Although sibling circuits have addressed the issue, the Eighth Circuit has not addressed
whether limited liability companies, like Defendants, are “unincorporated associations” for
purposes of 28 U.S.C. § 1332(d)(10). Ferrell v. Express Check Advance of SC LLC, 591 F.3d
698, 704 (4th Cir. 2010) (determining that a limited liability company is an “unincorporated
association” within the meaning of § 1332(d)(10)); see also O’Shaughnessy v. Cypress Media,
LLC, No. 13-0947, 2014 WL 1791065, at *4 (W.D. Mo. May 6, 2014) (adopting the rule in
Ferrell that limited liability companies are “unincorporated associations”).
                                                  6

           Case 4:20-cv-00415-RK Document 1 Filed 05/27/20 Page 6 of 14
more Chocolate Chunk Cookies and/or Raisin Oatmeal Cookies between November 1, 2016 and

January 4, 2020.4      Exh. 3, ¶ 6.   Without question, those 1,982,524 transactions between

November 1, 2016 and January 4, 2020 were made by well more than 100 putative class

members.

                                AMOUNT IN CONTROVERSY

       16.     To establish subject-matter jurisdiction under CAFA, the amount in controversy

must exceed $5 million, less costs and interest, and that threshold is also readily met here. See 28

U.S.C. § 1332(d)(2).

       17.     The removing party bears the burden of establishing this requirement by a

preponderance of the evidence. See Dammann, 856 F.3d at 583. Under this standard, the

removing party’s notice of removal must contain only “a plausible allegation” that the amount in

controversy exceeds the jurisdictional amount. Pirozzi v. Massage Envy Franchising, LLC, 938

F.3d 981, 983 (8th Cir. 2019). Thus, the jurisdictional question is “not whether the damages are

greater than the requisite amount, but whether a fact finder might legally conclude that they are.”

Faltermeier v. FCA USA LLC, 899 F.3d 617, 621 (8th Cir. 2019) (emphasis added) (quoting

Kopp v. Kopp, 280 F.3d 883, 885 (8th Cir. 2002)). That is, when the removing party plausibly

alleges that the class might recover actual damages, punitive damages, and attorneys’ fees

aggregating more than $5 million, the case belongs in federal court unless “it is legally

impossible for the plaintiff to recover that much.” Pirozzi, 938 F.3d at 984 (quoting Spivey v.

Vertrue, Inc., 528 F.3d 982, 986 (7th Cir. 2008)); see also Dammann, 856 F.3d at 584 (stating



       4
         The “All-Natural” claims at issue in the case appeared on the packaging for the
Chocolate Chunk and Raisin Oatmeal Cookies beginning in the middle of the class period
alleged in the Petition, on approximately November 1, 2016. As such, this Notice calculates the
sales and number of transactions of Chocolate Chunk and Raisin Oatmeal Cookies between
November 1, 2016 and January 4, 2020, the date the Petition was filed.
                                                 7

           Case 4:20-cv-00415-RK Document 1 Filed 05/27/20 Page 7 of 14
that “legally impossible standard” is not met even if “highly improbable that the [p]laintiffs will

recover the amounts [d]efendants have put into controversy” (quoting Raskas v. Johnson &

Johnson, 719 F.3d 884, 888 (8th Cir. 2013)).

       18.     The removing party’s burden is “a pleading requirement, not a demand for proof.”

Pirozzi, 938 F.3d at 984 (quoting Spivey, 528 F.3d at 986). In support of that burden, the

removing party may introduce its own affidavits, declarations, or other documentation to satisfy

the preponderance of the evidence standard. See Raskas, 719 F.3d at 888.

       19.     Additionally, the removing party does not need to “confess liability in order to

show that the controversy exceeds the threshold.” Hartis v. Chi. Title Ins. Co., 694 F.3d 935,

945 (8th Cir. 2012) (quoting Spivey, 938 F.3d at 986). To be clear, Defendants dispute that

Plaintiff (or any putative class member) is entitled to any recovery. But for purposes of the

removal analysis, Defendants need only show that “a fact finder might” conclude Plaintiff is

entitled to damages exceeding $5 million. Faltermeier, 899 F.3d at 621 (quoting Kopp, 280 F.3d

at 885).

       20.     ACTUAL DAMAGES. Plaintiff is very deliberate in describing and limiting the

claimed damages at issue, in an attempt to avoid CAFA jurisdiction. Specifically, Plaintiff

alleges that the amount in controversy is “less than $75,000” for Plaintiff and “less than

$5 [million] in the aggregate.” Exh. 2, ¶ 7; see also id. at ¶ 8 (stating that the damages, including

attorneys’ fees and costs, will not “exceed $4,999,999” and is less than $5 million to avoid the

“minimum threshold to create federal court jurisdiction”); id. at ¶ 54(c) (praying for damages in

amount that “will not exceed $75,000 per Class Member and/or $4,999,999 for the entire

Class”). But Plaintiff’s proposed limitation of the actual damages does not affect removability

under CAFA. First, the Supreme Court in Standard Fire Insurance Company v. Knowles, 568



                                                 8

           Case 4:20-cv-00415-RK Document 1 Filed 05/27/20 Page 8 of 14
U.S. 588 (2013) held that a named plaintiff cannot prevent removal to federal court under CAFA

by stipulating, prior to class certification, that the named plaintiff and the class will not seek

damages in excess of CAFA’s $5 million jurisdictional threshold “because a plaintiff who files a

proposed class action cannot legally bind members of the proposed class before the class is

certified.” 568 U.S. at 593, 596. Similarly, although not directly addressed by the Eighth

Circuit, sibling circuits have held that a named plaintiff cannot prevent removal to federal court

under CAFA by merely alleging, without stipulating, in the petition that the amount of damages

do not exceed $5 million. Johnson v. Pushpin Holdings, LLC, 748 F.3d 769, 772–73 (7th Cir.

2014) (following the holding in Standard Fire for non-stipulated allegations in the petition); see

also Boegeman v. Bank Star, No. 12-1514, 2012 WL 4793739, at *3 (E.D. Mo. Oct. 9, 2012)

(finding that the named plaintiff’s non-stipulated allegation in the petition limiting damages to

less than $5 million was insufficient to defeat jurisdiction under CAFA prior to Standard Fire).

As such, Plaintiff’s allegations that she will not seek more than $5 million in actual damages

does not affect removability under CAFA. See Exh. 2, ¶¶ 7–8, 54(c). Instead, removability will

turn on the actual damages available, as well as attorneys’ fees and punitive damages.

           a. Missouri’s Merchandising Practices Act (Count I). Plaintiff’s first count of the

               Petition alleges violations of the MMPA. See Exh. 2, ¶¶ 34–39. Compensatory

               damages on an MMPA claim are measured by the benefit-of-the-bargain rule,

               “which compares the actual value of the item to the value of the item if it had

               been as represented at the time of the transaction.” Plubell v. Merck & Co., 289

               S.W.3d 707, 715 (Mo. Ct. App. 2009).             Here, Plaintiff pleads that the

               “ascertainable loss” associated with the violations is “the difference between the

               actual value of the products (containing highly processed and artificial



                                                9

          Case 4:20-cv-00415-RK Document 1 Filed 05/27/20 Page 9 of 14
    ingredients) and the value of the products if they had been as represented

    (containing all natural or minimally processed ingredients).”         Exh. 2, ¶ 38.

    Moreover, Plaintiff alleges that the total value of her individual loss is “at most”

    equal to “the refund of the purchase price she paid for the Cookies.” Id. at ¶ 8. In

    other words, Plaintiff alleges that but for the “All-Natural” Labels, Plaintiff, and

    those similarly situated, would not have purchased the Chocolate Chunk and

    Raisin Oatmeal Cookies, meaning that the Cookies had no value to the

    purchasers. As stated in the Vaughan Affidavit, the total amount of sales of

    Chocolate Chunk and Raisin Oatmeal Cookies with “All-Natural” Labels during

    the relevant period is $4,683,611, which becomes the total amount of damages

    pleaded in the Petition for the MMPA claim. See Exh. 3, ¶ 7.

 b. Negligent Misrepresentation (Count II). Plaintiff’s second count of the Petition

    alleges common law negligent misrepresentation. Exh. 2, ¶¶ 40–48. Plaintiff

    alleges she “suffered an economic loss” in paying a “price premium” for the

    Chocolate Chunk and Raisin Oatmeal Cookies that she would not have paid

    absent the alleged misrepresentations on the “All-Natural” Labels. Id. at ¶ 47.

    Like the damages alleged in the MMPA claim, she alleges Defendants deprived

    her of the benefit of the bargain, which equates to “less value than was reflected

    in the price [] paid for” the Cookies. Id. at ¶ 48. She alleges the total value of the

    loss is “at most” equal to “the refund of the purchase price she paid for the

    Cookies.” Id. at ¶ 8. Thus, like the MMPA claim, this claim would result in

    $4,683,611 in total damages. Exh. 3, ¶ 7.




                                     10

Case 4:20-cv-00415-RK Document 1 Filed 05/27/20 Page 10 of 14
             c. Unjust Enrichment (Count III). Plaintiff’s third count of the Petition alleges

                unjust enrichment.   Exh. 2, ¶¶ 49–53.     Plaintiff alleges that she, and those

                similarly situated, “conferred a benefit” on Defendants. Id. at ¶ 50. She further

                alleges that Defendants “appreciated the benefit” because without Plaintiff, and

                those similarly situated, Defendants would have no sales. Id. at ¶ 51. Thus, she

                suggests that Defendants must “disgorge” the proceeds from the sales of the

                Cookies. Id. at ¶ 54(c). That is, this claim would result in $4,683,611 in total

                damages—the total amount of sales of a Chocolate Chunk and Raisin Oatmeal

                Cookies with “All-Natural” Label between January 4, 2015 and January 4, 2020.

                Exh. 3, ¶ 7.

       21.      ATTORNEYS’ FEES.          Plaintiff also seeks recovery of her attorneys’ fees.

Exh. 2, ¶ 54(e). Attorneys’ fees are included in the amount in controversy. See Pirozzi, 938

F.3d at 984 (considering attorneys’ fee in amount in controversy for CAFA jurisdiction involving

MMPA claim). Here, Plaintiff again attempts to preemptively limit the attorneys’ fees and costs

that she will seek. Exh. 2, ¶ 54(e) (pleading that she will not seek attorneys’ fees and costs that

“exceed $75,000 per Class Member and/or $4,999,999 for the entire Class.”). But as with actual

damages, a plaintiff may not stipulate to a limitation on the amount of attorneys’ fees in order to

defeat CAFA jurisdiction. See Faltermeier, 899 F.3d at 621 (applying the rule in Standard Fire,

568 U.S. at 596—that the plaintiff may not stipulate to limiting damages— to attorneys’ fees

allegation). As such, Plaintiff’s allegation that she will not seek more than $5 million in

attorneys’ fees does not affect the removability for CAFA. Further, although Defendants dispute

that Plaintiff is entitled to recover attorneys’ fees, Plaintiff has asserted at least one cause of

action under which attorneys’ fees may be awarded. Mo. Rev. Stat. § 407.025.1 (allowing a



                                                11

         Case 4:20-cv-00415-RK Document 1 Filed 05/27/20 Page 11 of 14
court the discretion to award attorneys’ fees to the prevailing party in cases alleging violations of

the MMPA).      When determining how fees should be accounted for in evaluating CAFA

jurisdiction on an MMPA claim, this Court has used a 33% fee for purposes of the calculation.

See Harrington Enters., Inc. v. Safety-Kleen Sys., Inc., 42 F. Supp. 3d 1197, 1201 (W.D. Mo.

2013). Using the $4,683,611 damage figure above, a fee award of 33% would yield $1,545,591

in fees, for a total award of $6,229,202, well in excess of the $5 million threshold. 5

       22.     Based on Plaintiff’s allegations in the Petition and information set forth in the

Vaughan Affidavit, Plaintiff’s proposed class claims place in controversy an amount far

exceeding the $5 million jurisdictional threshold. Moreover, because there are more than 100

members of the putative class, minimal diversity, and an amount in controversy greater than $5

million, there is subject matter jurisdiction in this Court. See 28 U.S.C. § 1332(b).




       5
          Plaintiff attempts to disavow the recovery of punitive damages in the Petition to
circumvent CAFA; however, it is undisputed that Plaintiff could potentially seek leave to amend
the Complaint to incorporate punitive damages, which are otherwise recoverable under the
MMPA. Exh. 2, ¶ 12; see Mo. Rev. Stat. § 407.025.1. While published Eighth Circuit authority
does not appear to explicitly address whether a plaintiff may effectively disavow punitive
damages solely to avoid CAFA jurisdiction, the Supreme Court’s decision in Standard Fire
informs that the potential measure of punitive damages should be included in the amount in
controversy for purposes of CAFA, even where not requested or disavowed in the initial
pleading. This is because a disavowal or failure to request punitive damages “does not bind
anyone” in the putative class, and thereby, does not reduce the value of the putative-class claim
that may be later amended. 568 U.S. at 593; see also Back Doctors Ltd. v. Metro. Prop. &
Casualty Ins. Co., 637 F.3d 827 (7th Cir. 2011) (finding punitive damages are properly included
in the amount in controversy for purposes of CAFA because although the plaintiff “did not
expressly ask for a punitive award and did not include in the complaint allegations of wanton or
egregious conduct,” the plaintiff “does not cite any decision . . . that such an omission from a
complaint makes a punitive award impossible”).
        In any event, here the removability of this case does not rely, in any measure, upon the
Court’s inclusion or exclusion of punitive damages in the jurisdictional calculation. To the
contrary, proper evaluation of the potential compensatory damages and attorneys’ fees at issue
sufficiently and independently support the aggregation of potential damages well in excess of the
$5 million jurisdictional threshold.
                                                 12

           Case 4:20-cv-00415-RK Document 1 Filed 05/27/20 Page 12 of 14
                            COMPLIANCE WITH 28 U.S.C. § 1446

       23.     Pursuant to 28 U.S.C. § 1446(a), Defendants have attached all process, pleadings,

and orders served in State Court. See Exhibit 4, attached hereto.

       24.     Pursuant to 28 U.S.C. § 1446(b)(1), this Notice of Removal is filed within 30 days

of service on Defendants of the pleadings setting forth the claims for relief upon which the State

Court action is based.

       25.     Pursuant to 28 U.S.C. § 1446(b)(3), Defendants will promptly provide written

notice of the removal of the state court action to Plaintiff, through her attorneys of record, and to

the Circuit Court of Jackson County, Missouri.

        WHEREFORE, Defendants respectfully give notice that the action referred to above is

removed from the State Court to this Court.

                                              Respectfully submitted,


                                              /s/ Sara A. Fevurly
                                              Michael S. Hargens            MO Bar No. 51077
                                              Sara A. Fevurly               MO Bar No. 69076
                                              HUSCH BLACKWELL LLP
                                              4801 Main Street, Suite 1000
                                              Kansas City, Missouri 64112
                                              Telephone: 816.983.8000
                                              Fax: 816.983.8080
                                              Email: michael.hargens@huschblackwell.com
                                                       sara.fevurly@huschblackwell.com

                                              ATTORNEYS FOR DEFENDANTS




                                                 13

          Case 4:20-cv-00415-RK Document 1 Filed 05/27/20 Page 13 of 14
                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the above was served on May 27, 2020,
via the Court’s electronic filing system and the U.S. Postal Service, on the following counsel of
record:


              R. John Azimi
              136 E. Walnut, Ste. 300
              Independence, MO 64050

              and

              Jeff Lingwall
              4968 N. Ice Springs Way
              Boise, ID 83713

                                            /s/ Sara A. Fevurly
                                            Attorney for Defendants




                                               14

         Case 4:20-cv-00415-RK Document 1 Filed 05/27/20 Page 14 of 14
